DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Vladimir Raskin on 4/9/2021.
The application has been amended as follows:
Claim 1 has been amended to recite ----- ; and wherein the grating has a Bragg wavelength and the Bragg wavelength is given by a digitized grating period which is a period sum divided by a sum of the first length and the second length where the period sum is a sum of the first period multiplied by the first length and the second period multiplied by the second length. ----- after “cells” in the final line of claim 1.
Claims 4 and 5 have been cancelled.
Claim 6 has been amended to change “claim 4” to -----claim 1----- in the first line and to change “the mask” to -----a mask----- in line 2.
Claim 7 has been amended to delete “wherein a calculation based on the first period, the first length, the second period, and the second length indicates a digitized grating period.” and replace that with ----- wherein the grating has a Bragg wavelength 
Claim 10 has been cancelled.
Claim 11 has been amended to change “claim 9” to -----claim 7----- in the first line and to change “the mask” to -----a mask----- in line 2.
Claims 13-20 have been cancelled.
Election/Restrictions
This application is in condition for allowance except for the presence of claim 13-20 directed to an invention non-elected without traverse.  Accordingly, claims 13-20 have been cancelled.
Allowable Subject Matter
Claims 1, 3, 6-8 and 11-12 are allowed.
The following is an examiner’s statement of reasons for allowance: US 2003/0063647 (Yoshida) represents the closest prior art. Yoshida teaches a DBR laser with a grating having different unit cells with different periods (fig. 18-21C). However, the grating of Yoshida is configured to provide a composite oscillation spectrum sue to the combined periods ([0082]). In contrast, the instant application provides a grating with a Bragg wavelength defined by the calculation detailed in examiner’s amendment above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Michael Carter/Primary Examiner, Art Unit 2828